Citation Nr: 1604161	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  04-12 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and J.M.


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1975. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a May 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a formal RO hearing before a Decision Review Officer (DRO) in April 2006, and at a Board hearing at the RO in August 2007; a transcript of each hearing is of record.

In a January 2008 decision, the Board determined that new and material evidence had been received to reopen a previously denied claim of service connection for a left knee disability and denied the underlying claim on the merits.  The Veteran appealed from this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2010 memorandum decision, the Court vacated and remanded the Board's January 2008 decision to the extent that it denied service connection for a left knee disability.  The Board then remanded the Veteran's claim to the agency of original jurisdiction (AOJ) in March 2011 and in November 2011.  

In December 2012, the Board again denied service connection for the Veteran's left knee disability.  The Veteran filed a motion for consideration, which was denied in July 2013.  He again appealed to the Court and, in August 2014, the Court granted a Joint Motion for Remand by the parties, and vacated and remanded the decision, with a directive for the Board to address the credibility of the Veteran's lay statements regarding continuity of symptomatology since the in-service injury.

In March 2015, the Board issued another decision denying service connection for the Veteran's left knee disability, including a detail analysis as to the credibility of lay statements as directed by the Court.  The Veteran again appealed to the Court and, in August 2015, the Court granted a Joint Motion for Remand by the parties, and vacated and remanded the decision, with a directive for the Board to either (a) obtain a medical opinion as to whether any residuals of the Veteran's in-service injury may have negatively affected the outcome of his post-service knee injury, or (b) provide an explanation why a medical opinion on this question is unnecessary.

In December 2015, the Veteran's attorney submitted arguments and new evidence.  Although the attorney waived review of such evidence by the Agency of Original Jurisdiction (AOJ), a remand is required in light of the Board's credibility findings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Joint Motion, the Veteran sustained a left knee injury during service in 1975, and another left knee injury after service in 1977.  He has argued that the residual effects of his in-service knee injury rendered the effects of his 1977 injury more severe than they otherwise would have been.  The Board's March 2015 decision, which has been vacated, included a summary of lay and medical evidence concerning such injuries and the timing of the Veteran's symptoms, including a November 2014 private medical opinion from Dr. A.A. and medical literature.  

In December 2015, the Veteran's attorney argued against the Board's previous credibility findings, and submitted a "rebuttal" medical opinion from Dr. A.A., dated in November 2015, which consisted of a copy of the prior opinion and accompanying medical literature, and a "rebuttal" section at the end of the letter.  This November 2015 medical opinion again did not discuss much of the conflicting evidence regarding the nature and timing of the Veteran's left knee injury and symptoms, as discussed in the March 2015 Board decision, which has been vacated.  

The Board observes that the Joint Motion did not identify any insufficiency in the Board's prior credibility findings; instead, the decision was vacated due to an agreed finding of insufficiency of the January 2012 VA examiner's opinion.  Per the Joint Motion's directive, an addendum opinion should be obtained as to whether any residuals of the Veteran's in-service injury in 1975 may have negatively affected the outcome of his post-service knee injury in 1977.  In other words, the Joint Motion stated that the 2012 examiner's report was insufficient because the examiner did not address whether the nonservice-connected disability arising from the 1977 injury may have been worsened because of the prior in-service injury.  In light of Dr. A.A.'s opinions that the Veteran's 1977 injury was self-limiting, the addendum opinion should also address causation by the in-service injury again.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to the January 2012 VA knee examiner, or another examiner if that individual is not available, for an addendum opinion regarding the etiology of the Veteran's current left knee disability.  The examiner should respond to the following:

Is it as least as likely as not (probably of 50 percent or more) that the Veteran's 1975 left knee injury during service caused or contributed to any current left knee disability.  In particular, did the 1975 injury, and any residuals of that injury, at least as likely as not negatively affect the outcome of his post-service June 1977 injury, or did it worsen or aggravate the 1977 injury beyond its natural progression?  

The examiner should consider and address the opinions of Dr. A.A. in November 2014 and November 2015 regarding the nature of the Veteran's 1975 and 1977 left knee injuries.  The examiner should discuss whether each injury likely affected the meniscus and/or the MCL, and the significance of the differences in such injuries, to include whether there were at least as likely as not lasting residuals from the 1975 injury, prior to the post-service 1977 knee injury.  The examiner should also address Dr. A.A.'s conclusion that the 1977 injury was self-limiting.

In responding to the above, the examiner must provide reasons for each opinion.  The Veteran and other lay witnesses are competent to report the timing and history of his observable knee symptoms, and a reason must be provided if lay reports are rejected.  

Lay evidence cannot be rejected to solely to a lack of medical documentation, although this may be considered along with other evidence.  The examiner should consider the Board's analysis of the conflicting lay and medical evidence as set forth in the March 2015 decision, as well as any other pertinent lay and medical evidence, to include the 2014 and 2015 private medical opinions and medical literature.

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case; before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter being remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

